DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of 12/20/2021 in the reply filed on 12/20/2021 is acknowledged. Applicant lists claims 1, 2, 9 and 10 as reading on the elected embodiment according to figure 3. Applicant traverses on the basis that figures 3-5 are all directed to the same embodiment, and thus the embodiments according to figures 3, 4 and 5 should not be listed as distinct species. Examiner maintains that the figures illustrate mutually exclusive embodiments. For instance, the casing 23 and absorbent 22/24 shown in figure 3 are different shapes than the casing 23 and absorbent 24 shown in figure 4, and while the absorbents shown in figures 3 and 4 have a cutout portion 25, the absorbent shown in figure 5 does not have a cutout portion. The Requirement is maintained. 

Claim Objections
Claim 10 is objected to because of the following informalities:  “the side walls facing each other” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


one of the side walls facing each other…” This language is unclear. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (2012/0236074).
	
Regarding claim 1, Harada a liquid ejection apparatus comprising: 
an attachable and detachable collection container (fig. 7, item 31) that is capable of holding liquid and that includes a partition wall (fig. 7, item 80) standing upright from a bottom surface being a bottom in a posture in use (see fig. 7); and 
an absorber (fig. 7, item 70) that is provided in the collection container and that is partitioned by the partition wall (see fig. 7), the absorber being capable of absorbing the liquid, wherein the absorber is provided to cover the partition wall (see fig. 7).             Regarding claim 2, Harada teaches the liquid ejection apparatus according to claim 1, wherein the absorber includes a slit (fig. 7, item 75) configured to be fitted to the partition wall ([0148]).             Regarding claim 9, Harada teaches the liquid ejection apparatus according to claim 1, wherein in the collection container, a height of the partition wall from the bottom surface is smaller than a height of side walls (fig. 7, items 63) standing upright from the bottom surface and partially forming a holding unit that holds the liquid (see fig. 7).             Regarding claim 10, Harada teaches the liquid ejection apparatus according to claim 9, wherein the partition wall is connected to one of the side walls facing each other and is not connected to the other one of the side walls facing each other (see fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853